Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Response to Arguments
Applicant’s arguments filed 11/23/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 partly recites “the network” in line 9. It is unclear whether “the network” and “the packet switched network” are different. 
the content output of the display video" in line 14.  There is insufficient antecedent basis for this limitation in the claim. (Emphasis added). 
	Claim 13 partly recites “the same receiver” and “the receiver having a dual-tuner” in line 19. It is unclear whether “the same receiver” and “the receiver having a dual-tuner” are different from “dual-tuner television receiver” previously defined in lines 3-4. 
	Claim 13 partly recites “a location” in line 23. It is unclear whether this term and “a location of the target” are different. Claim 13 also recites terms “a location of a placeshfting server” in line 24. (Emphasis added). It is unclear whether “a location of a placeshfting server” are different from “a location of the placeshifting server” previously defined in line 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Devassykutty et al. (US 20100319038 A1) in view of Stone et al. (US 20080129864 A1). 
	 Regarding claim 13, Devassykutty teaches a placeshifting system for a target device (e.g., device 120 - see FIG. 1), comprising: 
	a first placeshifting source configured to output a first video stream across a packet switched network (e.g., outputting first program from content server 150 via packet switched network 170); a second placeshifting source configured to output a second video stream across the network (e.g., outputting second program from content server 150 via packet switched network 170); the target device in communication with the first and second placeshifting sources across the network (device 120 in communication with server 150 via the packet switched 
	an output of a video signal by a placeshifting client for display of content on the target device wherein the target device shifting by communication with the placeshifting client via a placeshifting server (transferring the first and second programs for displaying on device 120 by communication between device 150 and device 120 in accordance with instructions from memory/storage device of device 150 and memory/storage device of device 120), the content output of the display video that has been extracted from both the first video stream and from the second video stream to a location of the target device for display by the target device wherein the target device that is remote from the a location of a placeshifting server and from the both the first and second placeshifting sources (outputting video content processed from the first and second programs transferred from server 150, via communication interface, to output device of device 120 that is remote from server 150. See FIGs. 1-4, 0022-0025, 0030, 0034, and 0052) wherein the first placeshifting source and the second placeshifting source originate from the same receiver (the first and second programs originate from the server 150 - see FIGs. 1-4, 0022-0025, 0030, 0034, and 0052), wherein the placeshifting client communicating with the target device for shifting the display of content to the target device to enable viewing of the content at a location that is remote from a location of a placeshifting server (transferring from server 150 to device 120 for displaying video content processed from both the first video program content and from the second program content, wherein the device 120 is remote from the server 150. See FIGs. 1-4, 0022-0025, 0030, 0034, and 0052), wherein the first placeshifting source coupled to the placeshifting server and coupled to the placeshifting client via the packet switched network, and the second placeshifting source coupled to the 
	Devassykutty lacks to teach that wherein the first placeshifting source is a transcoder coupled to a dual- tuner television receiver; the second placeshifting source is the transcoder coupled to the dual-tuner television receiver; and the receiver having a dual-tuner configured to receive on separate channels, the first video stream of the first placeshifting source on a first channel and the second video stream of the second placeshifting source on a second channel. However, Stones teaches that a first placeshifting source (within 105) is a transcoder (e.g., 231) coupled to a dual- tuner television receiver (e.g., 207); a second placeshifting source (within 105) is the transcoder (231) coupled to the dual-tuner television receiver (207); and the receiver having a dual-tuner (e.g., 2071 to 207N) configured to receive input A/V signals via a plurality of channels/lines 302. See FIG. 3 and 0045. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Devassykutty’s placeshifting system by including the first placeshifting source is a transcoder coupled to a dual- tuner television receiver; the second placeshifting source is the transcoder coupled to the dual-tuner television receiver; and the receiver having a dual-tuner configured to receive on separate channels, the first video stream of the first placeshifting source on a first channel and the second video stream of the second placeshifting source on a second channel as taught or suggested by Stones for the purposes of concurrently receiving A/V channels and transcoding the A/V channels into a suitable format at the content server for presentation at user device.
  Regarding claim 14, the combination of Devassykutty and Jutzi teaches that wherein the first placeshifting source is a receiver having an integrated placeshifting function (e.g., transferring one of program contents via one of tuners of receiver – Devassykutty: FIGs. 1 and 3; Jutzi: FIGs. 1-2).

Regarding claim 16, the combination of Devassykutty and Jutzi teaches that wherein the first placeshifting source and the second placeshifting source are separate transcoders (representing two separate channels - see Devassykutty: FIG. 3; Jutzi: FIGs. 1-2, col. 2, lines 4-11 and 40-46).
Regarding claim 18, Devassykutty teaches that wherein the first placeshifting source receives video content from a cable-television service provided (receiving one of program contents from cable television service - see 0016 and 0017).
Regarding claim 19, Devassykutty teaches that wherein the first placeshifting source receives video content from a satellite-television service provided (receiving one of program contents from satellite television service - see 0016 and 0017).
8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Devassykutty et al (US 20100319038 A1) in view of Stone et al. (US 20080129864 A1) and further in view of Picucci (US 9,021,542 B2). 
Regarding claim 20, Devassykutty lacks to teach the feature as claimed. Hower Picucci teaches that server receives video content from one or more digital video recorders to provide the recorded media content for playing back. See col. 1, line 61 to col. 2, line 4 and col. 3, lines 5-10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first placeshifting source of the combination of Devassykutty and Stone by receiving video content from a personal video recorder by server as taught or suggest by Picucci for the purposes of providing the recorded video content to user for playing back.

Allowable Subject Matter
9.	Claims 1-6 and 8-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art lacks to teach or suggest the claimed unique combination of elements when considering each of independent claims as a whole. The prior art, alone or in combination, fails to teach or fairly suggest the features of “in response to a request for the second input stream while the first input stream is being received from the television receiver…to receive a second television program different from the first program” in combination with the features “receiving multiple input streams…for transmission across the packet-switched network” and  “wherein the first and second input streams…via the packet switched network” of a placeshifting method for a target device as recited in claim 1; and “wherein the second process comprises connecting to the second placeshifting source in response to a request for the second input stream” in combination with the features “a first process…dual tuner television receiver”, “a second process…coupled to the dual tuner television receiver”, “wherein the second input stream…via the packet switched network” of a target device in a placeshifting system as recited in claim 8. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NGOC K VU/Primary Examiner, Art Unit 2421